

116 HR 8264 IH: To amend chapter 2003 of title 54, United States Code, to protect majority federally owned counties from loss of taxable acreage, and for other purposes.
U.S. House of Representatives
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8264IN THE HOUSE OF REPRESENTATIVESSeptember 16, 2020Mr. Gosar introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend chapter 2003 of title 54, United States Code, to protect majority federally owned counties from loss of taxable acreage, and for other purposes.1.No net loss of taxable acreage(a)AmendmentChapter 2003 of title 54, United States Code, is amended by adding at the end the following:200311.No net loss of taxable acreage.Amounts from the Fund may not be used by the Secretary of the Interior or the Secretary of Agriculture to acquire private land within a county in which 50 percent or more of the land is owned by the Federal Government, unless the Secretary acquiring the private land disposes of an equal amount of federally owned land within that county during the same fiscal year to ensure no net loss of private, taxable acreage in that county..(b)Clerical amendmentThe table of sections for chapter 2003 of title 54, United States Code, is amended by adding after the item relating to section 200310 the following new item:Sec. 200311. No net loss of taxable acreage..